 



EXHIBIT 10.52

March 6, 2004

Mr. Wayne Smith
New South Wales, Australia

Dear Wayne,

Reading Australia and Reading New Zealand, two major subsidiaries of Reading
International, Inc., are pleased to offer you a three (3) year contract as the
Executive Director of its New Zealand and Australia operations. This position
subordinates all operations and personnel in New Zealand and Australia to your
office and you will directly report to myself as the C.E.O. and Chairman.

You will officially commence in that position on April 1, 2004, and will be
officed in Melbourne. Timing of the transfer from Sydney to Melbourne will be
mutually agreed upon.

Your annual compensation shall be $A250,000 all inclusive in the first year,
$A275,000 in the second year and $A300,000 in the third year. An automobile
expense allowance of $A20,000 is optional at your election. In addition, you
will be entitled to the opportunity to earn a bonus of $A50,000 a year. Economic
targets and goals will be set in the first 60 days beginning each April 1 by the
Reading International Board and yourself. Naturally, the Board, in its
discretion, reserves the right to award an additional bonus should the
particular circumstances so warrant.

Shall the Reading International Board determine that your services are not
meeting the standards of anticipated performance, your executive agreement may
be immediately terminated and you will be entitled to six (6) months salary.

In the event that you or Reading should determine in the next 3 weeks that
certain additional provisions be added to this agreement, without such
provisions altering or modifying the aforementioned salient terms, we agree to
accommodate each other.

Sincerely,

/s/ James J. Cotter

Acknowledged and agreed to:

/s/ Wayne D. Smith

